Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Species XIV, claims 1-11, in the reply filed on 17 August 2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 August 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-5 and 10-11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Nieh  (US 2011/0024998 A1).
Regarding claim 1, Nieh discloses a coupler 1 comprising: a drive hub 1 having a first end (side with hole 12) and a second end (side with hole 10) including a recess 10, the drive hub having a sidewall with at least one opening 14 extending through the sidewall in communication with the recess, the at least one opening having an inner cross-sectional area at the recess that is smaller than an outer cross-sectional area spaced apart from the inner cross-sectional area (see figures 3-5); a resilient clip 30 disposed around the drive hub; where the first end of the drive hub is configured to be coupled to a device to resist rotation of the device relative to the drive hub.
Regarding the intended use limitations “configured to receive a driveshaft of a driver” and “configured to be coupled to an intraosseous device”, it is noted that the prior art used in the rejection is capable of being used for these functions.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In this case, the opening 10 of the drive hub could be used to connect to a driver having a hexagonal driveshaft, and the opening 12 of the drive hub could be used to connect to an intraosseous device having a square connecting shank.
Regarding claim 2, Nieh discloses further comprising at least one ball 2 movably disposed in the at least one opening 14 in the drive hub.
Regarding claim 3, Nieh discloses wherein the resilient clip is a resilient c-clip 30.
Regarding claim 4, Nieh discloses wherein the resilient c-clip 30 biases the at least one ball 2 toward a rotational axis of the drive hub.
Regarding claim 5, Nieh discloses wherein the second end of the drive hub is configured such that if a driveshaft having at least one detent is inserted into the recess 10, the c-clip 30 will: (i) allow the at least one ball 14 to move away from the rotational axis of the drive hub until the at least one detent aligns with the at least one ball, and (ii) press the at least one ball into the at least one detent when the at least one detent is aligned with the at least one ball to resist removal of the driveshaft from the recess (the device of Nieh is capable of being used to meet this intended use limitation).
Regarding claim 10, Nieh discloses where the driveshaft and the recess 10 each has a non-circular cross-sectional shape (hexagonal).
Regarding claim 11, Nieh discloses where the drive hub 1 has a circular outer cross-sectional shape (see figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nieh in view of Robison (WO 00/71287 A1)
Regarding claims 6-8, Nieh discloses where the first end of the drive hub includes a second recess 12 configured to receive a hub of a device.  
Regarding the intended use limitation “a second recess configured to receive a hub of an intraosseous device”, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Nieh does not disclose the drive hub has at least one second opening extending through the sidewall in communication with the second recess, the at least one second opening having an inner cross-sectional area at the second recess that is smaller than an outer cross-sectional area spaced apart from the inner cross-sectional area.
Robison teaches the use of a drive hub 11 (figure 10) that comprises a recess 16 having at least one opening 24 extending through a sidewall in communication with the recess, the at least one opening having an inner cross-sectional area at the recess that is smaller than an outer cross-sectional area spaced apart from the inner cross-sectional area (see figure 10), at least one ball movably disposed in the at least one opening in the drive hub, further comprising a resilient c-clip 118 disposed around the drive hub such that the resilient c-clip biases the at least one ball toward a rotational axis of the drive hub, all for the purpose of being used to removably hold a tool in the recess of the drive hub.  Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to have combined the drive hub of Nieh with the second recess having a resilient c-clip and ball to hold a tool as taught by Robison in order to be able to use an alternative, well-known means for receiving a hub of an intraosseous device in the drive hub.
Regarding claim 9, the modified invention of Nieh discloses wherein the first end of the drive hub is configured such that if a hub of an intraosseous device having at least one second detent is inserted into the recess, the second c-clip will (i) allow the at least one ball to move away from the rotational axis of the drive hub until the at least one second detent aligns with the at least one second ball, and (ii) press the at least one second ball into the at least one second detent when the at least one second detent is aligned with the at least one second ball to resist removal of the intraosseous device from the recess (all as modified by Robison).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        6 October 2022